Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1037
                        Lower Tribunal No. 06-3222
                           ________________


                      General Asphalt Co., Inc.,
                                  Appellant,

                                     vs.

                             Marta Escobar,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Yvonne
Colodny, Judge.

     Shubin & Bass, P.A., and Jeffrey S. Bass, Katherine R. Maxwell,
Mark E. Grafton and Whitney A. Kouvaris, for appellant.

     Holland & Knight LLP, and Anna Marie Gamez, Christopher N.
Bellows, and Manuel A. Miranda, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed.